EXHIBIT 10.19

 

EXHIBIT A

(attached to and made a part of the Line of Credit Agreement dated July 9, 2007,
the First Amendment dated January 24, 2008 and the Second Amendment between

LDR Properties Inc. (formerly Aurora Beverage Corporation and

Northern Ethanol (Canada) Inc.)

 

PROMISSORY NOTE

 

March 7, 2008

Up to $US8,000,000

 

FOR VALUE RECEIVED, the undersigned Northern Ethanol (Canada) Inc., an Ontario
corporation (the “Borrower”), promises to pay to LDR Properties Inc., an Ontario
corporation (the “Lender”) at Toronto, Ontario, in lawful money of the United
States of America, the principal sum of up to EIGHT MILLION DOLLARS US$8,000,000
with interest on so much thereof as is from time to time outstanding accruing at
a rate of eight percent (8%) per annum, payable monthly.

 

Until the repayment of this Promissory Note is required by its terms, this note
may be drawn upon by the Borrower at any time, up to the face amount of
$US8,000,000 of principal amount outstanding. Upon Borrower’s receipt of each
advance from Lender, Borrower shall sign below to acknowledge receipt of that
advance and the agreement of Borrower to repay that amount pursuant to this
Promissory Note. Payment of principal and any unpaid interest shall be due in
full on or before July 8, 2009.

 

This Promissory Note may be prepaid prior to its due date without penalty and
without notice by Borrower.

 

Borrower, for itself, its successors and assigns, respectively, expressly waives
presentment for payment, notice of protest, and diligence in collection, and
consents that the time of said payments or any part thereof may be extended by
Lender without in any way modifying, altering, releasing, affecting, or limiting
its respective liability.

 

Borrower agrees to reimburse Lender for all reasonable costs, including
reasonable attorneys’ fees, incurred to collect this Promissory Note, or any
installments, if not paid when due.

 

This Promissory Note is unsecured and may not be assigned, pledged, or otherwise
transferred or encumbered without the prior written consent of the Borrower.

 



NORTHERN ETHANOL (CANADA) INC.

193 King Street East

Suite 300

Toronto, Ontario

M5A 1J5

 

Per:

s/Gord Laschinger

Name:

Gord Laschinger

Title:

CEO

 

 

--------------------------------------------------------------------------------





Borrower’s acknowledgement of receipt of advances and agreement to repay
pursuant to the terms of this Promissory Note:

 

Advance Amount

Date Received

Acknowledgement of Receipt by Borrower

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 